Citation Nr: 1642412	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  15-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen claims for service connection for a psychiatric disorder, previously characterized to include posttraumatic stress disorder (PTSD) and social anxiety.

2.  Service connection for a psychiatric disorder, to include PTSD, depression, and social anxiety.

3.  Whether new and material evidence has been received to reopen a claim for  service connection for hypertension.

4.  Whether new and material evidence has been received to reopen a claim for  service connection for a low back disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.


6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a neck disorder.

10  Entitlement to service connection for a right foot disorder.

11.  Entitlement to service connection for a right shoulder disorder.

12.  Entitlement to service connection for a left shoulder disorder.

13.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1984 to March 1988.  He also had a period of dishonorable service from November 1992 to May 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2014 rating decision in which the RO, inter alia, denied service connection for rheumatoid arthritis, a left knee disorder, a right knee disorder, a neck disorder, a right foot disorder, a right shoulder disorder, a left shoulder disorder, and obstructive sleep apnea.  The RO also confirmed the prior denials of service connection for a psychiatric disorder, hypertension, a low back disorder, and diabetes mellitus.  In May 2014, the Veteran filed a notice of disagreement (NOD) with the April 2014 rating decision.  In July 2015, the RO issued a statement of the case (SOC), and in August 2015, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104 (b).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).  The Velez court specifically cautioned against reflexively finding a new diagnosis was a new claim, because it could prevent a claimant's entitlement to an earlier effective date under 3.156(c).  Velez v. Shinseki, at 204. 

Here, the Veteran's claim for service connection for depression tends not to be separate and distinct from the previously denied service connection for psychiatric disability characterized as PTSD, social anxiety, and paranoia.  In any event, the Board has characterized the request to reopen the previously denied claims-and, given the favorable action on this claim, expanded the reopened claim-as set forth on the title page.  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.

Also, this  appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decision reopening previously denied claims for service connection psychiatric disability is set forth below.  The expanded claim for service connection for psychiatric  disability, on the merits, along with the remaining claims on appeal, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In February 2007, July 2007, May 2009, January 2010, and September 2010  rating decisions, the RO, inter alia, denied service connection for PTSD and social anxiety on the basis that either there was no current disability diagnosed, or that such manifested many years after service and was/were not due to an established in-service event.

3.  Most recently, following notification of the September 2010 denial, the Veteran did not appeal the denial, and no pertinent exception to finality applies.

4.  Since the September 2010 rating decision, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, previously characterized to include PTSD, and social anxiety.



CONCLUSIONS OF LAW

1.  The September 2010 decision in which the RO declined to  reopen the claims for service connection for psychiatric disability characterized to include PTSD and social anxiety is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the September 2010 RO decision new and material, the criteria for reopening the claim for service connection for a psychiatric disorder, previously characterized to include  PTSD  and social anxiety, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's favorable disposition of the claim to reopen service connection for a psychiatric disorder, to include PTSD, and social anxiety, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303 (a).  To prevail on a claim for service connection, the following three elements must be satisfied: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

By way of background, the Veteran filed a claim for service connection for social anxiety in July 2002.  See VA Form 21-4138.  At the time the RO initially adjudicated the claim, the evidence then of record consisted of the Veteran's application for compensation and pension (VA Form 21-526) and service treatment records from March 1984 to March 1990 and from September 1992 to August 1996; and VA and private post-service treatment records.  In February 2004, the RO concluded that there was no evidence that the condition either occurred in or was caused by a period of active service.  Although the Veteran was notified of the denial of the claim and of his appellate rights via a March 2004 letter, he did not initiate an appeal with respect to that denial.  

The Veteran filed a claim for  service connection for PTSD in March 2004.  At the time the RO initially adjudicated the claim, the evidence then of record consisted of the Veteran's service treatment records, and VA and private post-service treatment records.  In July 2007, the RO concluded that there was no evidence of a diagnosis of PTSD, or that any of the Veteran's asserted stressors had been verified. Although the Veteran was notified of the denial of the claim and of his appellate rights via an August 2007 letter, he did not initiate an appeal as to that denial.

The Veteran subsequently requested that his claims be reopened.  By rating actions dated in May 2009, January 2010, and September 2010, the RO, inter alia, determined that new and material evidence had not been received to reopen the claims of service connection for PTSD and social anxiety.  While the Veteran was notified of each decision, along with his appellate rights, he did not timely initiate an appeal of any decision with a timely-filed notice of disagreement.  See 38 C.F.R. § 20.201 (2015).  

Moreover, specifically with respect to the most recent, September 2010 denial, no additional evidence relevant to the claim was received within the one-year period following notice of the denial, nor have additional service records been received, warranting readjudication of the claim.  See 38 C.F.R. § 3.156 (b) and (c).  Therefore, the September 2010 denial is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

The Veteran filed a petition to reopen his claim in June 2013 (as well as a claim for  service connection for depression).  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 272, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Pertinent evidence added to the claims file since the most recent September 2010 rating decision, in pertinent part, includes a VA examination report dated in February 2014 (indicating that the Veteran did not meet the criteria for a diagnosis of PTSD) and a VA outpatient treatment record dated in February 2015 (showing a diagnosis of PTSD, major depressive disorder, anxiety disorder, and alcohol abuse; and an opinion suggesting symptoms are related to trauma witnessed during active service).  This evidence is "new" in that it was not before the RO at the time of the September 2010 decision and is not duplicative or cumulative of the evidence previously of record.

The evidence is "material" in that it relates to unestablished facts necessary to substantiate the claim for service connection-namely, the existence of current diagnoses of a psychiatric disorder, to include TSD, major depressive disorder, anxiety disorder, and the possibility of a nexus between the current disability and service.  See Shedden, supra.  As such, the Board finds that the above described evidence, at the very least, triggers the VA's duty to assist by providing a VA examination.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, as new and material evidence has been received,  the Board concludes that the criteria for reopening the claims for  service connection for a psychiatric disorder, previously characterized to include PTSD and social anxiety, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for  service connection for a psychiatric disorder, previously characterized to include PTSD and social anxiety has been received, to this limited extent, the appeal is granted.



REMAND

As discussed above, the Board's review of the claims file reveals that additional AOJ action in this appeal is warranted. 

Pertinent to multiple claims on appeal, the Board notes that in January 2016 correspondence, the Veteran's attorney referenced certain private medical treatment records that had been added to the record in October 2015 that potentially impact the orthopedic disabilities currently on appeal.  The Veteran's attorney requested that these claims be remanded to the AOJ for initial consideration and for a Supplemental Statement of the Case to be issued.  

With specific regard to the reopened claim for  service connection for a psychiatric disorder, now characterized to include PTSD, depression, and social anxiety, in correspondence received in January 2016, the Veteran's attorney referenced ongoing VA outpatient treatment records dated in February 2015 that provide a positive association between his current psychiatric disorder and service.  As this evidence was described as contradictory to the findings of a prior February 2014 VA examination report, the Veteran's attorney requested that an additional medical opinion be obtained.  The Board agrees.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Because the record does not include adequate medical opinion addressing the nature and etiology of all pertinent psychiatric disability(ies) based on consideration of all pertinent evidence of record, on  remand, the AOJ should arrange to have the Veteran undergo an  additional VA mental disorders examination should be undertaken to obtain  adequate medical opinion(s)-based on  full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale.  See  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Prior to obtaining further medical opinion evidence in connection with the psychiatric claim, to ensure that all due process requirements are met, and that the record is complete with respect to all remaining claims on appeal. the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include VA records from  the Phoenix VA Medical Center (VAMC).

Also, in correspondence received in September 2016, the Veteran indicated that he had applied for Social Security Administration (SSA) disability benefits.  He did not specifically indicate for which disability the benefits had been sought.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination made concerning claims filed by the Veteran, as well as copies of all medical records underlying that determination.  Such records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.
 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA.   See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of the claims should include consideration of all evidence added to the claims file since the last adjudication-to include medical records added to the claims file in October 2015 (which, as noted by the Veteran's attorney, have not previously been considered), as well as all evidence added to the claims file pursuant to this remand.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Phoenix VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities, to include the SSA. All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization t to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year 
period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist to obtain information as to the nature and etiology of all current psychiatric disability(ies).   

The contents of the entire electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND) must be made available to the idesignated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the examination results and review of the claims file, the examiner should clearly indicate all appropriate diagnosis/es for psychiatric disability(ies) currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis (specifically indicating whether such stressor(s) is/are associated with hostile military and/or terrorist activity), and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor(s) and the Veteran's symptoms. 

For each diagnosed acquired psychiatric disability other than PTSD, to include depression, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service;(b) if a psychosis, was manifested to a compensable degree within the first post-service year , or (c) is otherwise medically related to service.

In address the above,  the examiner must consider and discuss the conflicting medical evidence of record, to include, but not limited to the February 2014 VA examination report and the February 2015 VA outpatient treatment records. noted above.   Notably, the absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records should not standing alone, serve as the basis for a negative opinion.

The examiner must also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of relevant symptoms.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/ testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) after the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney  an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


